Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Advantage Disposal Solutions 42583 North Coyote Road Queen Creek, Arizona 85140 We consent to the usewithin this Registration Statement on Form S-1 of Advantage Disposal Solutions, Inc. of our report dated April 10, 2012, relating to the consolidated balance sheets of Advantage Disposal Solutions, Inc., as of December 31, 2011 and the related consolidated statements of operations, shareholders’ equity and cash flows for the period November 2, 2011 (date of inception) through December 31, 2011.We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York April 10, 2011
